Electronically Filed
                                                    Supreme Court
                                                    SCWC-30172
                                                    15-APR-2014
                                                    08:46 AM




                           SCWC-30172

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


 CUC THI NGO, ANGELO NGUYEN, ANTHONY NGUYEN, AN VAN NGUYEN, and
 LEO YOUNG, ESQ., in his capacity as Personal Representative of
          the Estate of Jennifer Giao Nguyen, Deceased,
                Petitioners/Plaintiffs-Appellants,

                               vs.

     THE QUEEN’S MEDICAL CENTER, a Hawai#i Domestic Nonprofit
 Corporation; THINH T. NGUYEN, M.D.; THE EMERGENCY GROUP, INC.,
                Respondents/Defendants-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (ICA NO. 30172; CIV. NO. 07-1-0268)

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ., and
       Circuit Judge Ayabe, assigned by reason of vacancy)

          The application for writ of certiorari filed by

Petitioners/Plaintiffs-Appellants Cuc Thi Ngo, Angelo Nguyen,

Anthony Nguyen, An Van Nguyen, and Leo Young, Esq., in his

capacity as Personal Representative of the Estate of Jennifer

Giao Nguyen, Deceased, on February 28, 2014, is hereby accepted
and will be scheduled for oral argument.    The parties will be

notified by the appellate clerk regarding scheduling.

          DATED: Honolulu, Hawai#i, April 15, 2014.

John S. Edmunds,                      /s/ Mark E. Recktenwald
Ronald J. Verga, and
Joy S. Omonaka,                       /s/ Paula A. Nakayama
for petitioner Leo Young,
in his capacity as                    /s/ Sabrina S. McKenna
Personal Representative of the
Estate of Jennifer Giao Nguyen,       /s/ Richard W. Pollack
Deceased, and
Michael J.Y. Wong,                    /s/ Bert I. Ayabe
for petitioners
Cuc Thi Ngo, Angelo Nguyen,
Anthony Nguyen, and
An Van Nguyen

John Reyes-Burke
for respondent
Thinh T. Nguyen, M.D., and
the Emergency Group, Inc.




                                  2